Name: Regulation No 199/67/EEC of the Commission of 28 June 1967 fixing the coefficients for calculating levies on derived poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 150 Official Journal of the European Communities 30.6.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2831/67 REGULATION No 199/67/EEC OF THE COMMISSION of 28 June 1967 fixing the coefficients for calculating levies on derived poultrymeat products THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 123/67/EEC1 of 13 June 1967 on the common organisation of the market in poultrymeat, and in particular Article 5 (3 ) thereof; Whereas as regards the products listed in Article 1 (2) (d) of Regulation No 123/67/EEC, the levy must be derived from the levy on slaughtered poultry on the basis of a coefficient expressing the weight ratio of these various products to slaughtered poultry and, where necessary, expressing the average ratio between their market values ; whereas this coefficient must also be applied when the sluice-gate price for such products is being fixed ; Whereas when the levy on live poultry is being calculated account must be taken of the yield at slaughter of such poultry according to the commercial cut of slaughtered poultry of corresponding kinds ; whereas it is advisable to use as a basis for the weight ratio the most frequently marketed cut of slaughtered poultry, i.e. :  for live cocks, hens and chickens , 70% chickens within the meaning of Council Regulation No 146/67/EEC2 of 21 June 1967 laying down rules for calculating the levy and the sluice-gate price for poultrymeat; calculating the levy on such products must enable a levy to be fixed equal to that on slaughtered poultry without offals ; i.e. :  for halves or quarters of cocks, hens and chickens , the levy on 65% chickens ;  for halves or quarters of ducks, the levy on 70% ducks ;  for halves or quarters of geese, the levy on 75% geese ; Whereas the market value of breasts and cuts of breasts of turkeys is substantially higher than that of whole slaughtered turkeys ; whereas, however, account must be taken of the , inedible parts of drumsticks and cuts of drumsticks which depreciates these products as compared with whole slaughtered turkeys ; whereas , therefore, in both cases coefficients should be used which express not only the weight ratios but also the market value ratios ; "Whereas the market value of boned or boneless poultry cuts, of other prepared or preserved meat or meat offal , of poultry liver other than foie gras (goose or duck), of poultry fat, of breasts and legs other than turkey breasts or drumsticks, included with similar types of presentation under 'other', is substantially higher than that of whole slaughtered poultry of corresponding kinds ; whereas the above-mentioned products when placed on the market may come from any of the kinds of poultry in question ; whereas , therefore, the levies on such products should be derived from the average of the levies on 70% chickens , 70% ducks, 75% geese, slaughtered turkeys and slaughtered guinea fowls ; whereas, in view of the higher value, the levies should be derived by means of coefficients expressing both the weight and the market value ratios of these poultry cuts to slaughtered poultry of the cuts mentioned above; Whereas unboned poultry cuts, in the form of whole wings, with or without tips, backs, necks, backs with necks attached, rumps and wing tips as well as edible offals, are used more particularly in the food processing industry, and whereas their market value  for live ducks, 70% ducks :  for live geese, however, 82% geese should be used as the basis in view of the need to take into account the value of the liver; Whereas poultry halves and quarters are sold without edible offals ; whereas the coefficients to be used for 1 OJ No 117, 19.6.1967, p . 2301/67. 2 OJ No 125, 26.6.1967, p . 2470/67. Official Journal of the European Communities 151 Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Poultrymeat and Eggs ; HAS ADOPTED THIS REGULATION : Article 1 The coefficients expressing the ratio mentioned in Article 5 ( 1 ) of Regulation No 123/67/EEC are fixed as shown in column 3 of the Annex to this Regulation . is substantially lower than that of whole slaughtered poultry ; whereas these products may come from any of the kinds of poultry in question ; whereas, therefore, the levies on them should be derived from the above-mentioned average and coefficients should be fixed expressing both the weight and the market value ratios of these poultry cuts to slaughtered poultry ; Whereas foie gras (goose and duck) comes from poultry farms using expensive production techniques ; whereas these luxury products have a very much higher market value than that of whole slaughtered poultry ; whereas the foie gras placed on the market comes almost exclusively from the livers of geese subjected to intensive fattening; whereas, therefore, the levy on such products should be derived from the levy on 82% geese by means of a coefficient expressing both the weight and the market value ratios of these products to slaughtered poultry ; Whereas the market value of the products mentioned above should be determined on the basis of average offer prices for imports into the Community and on the basis of wholesale prices on Community markets recorded over a given period ; Article 2 The terms used in this Regulation to describe the different commercial cuts of slaughtered poultry are those used in Regulation No 146/67/EEC. Article 3 This Regulation shall enter into force on 1 July 1967. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 June 1967. For the Commission The President Walter HALLSTEIN 152 Official Journal of the European Communities ANNEX CCT heading No Description of derived products Coefficients Description of products used for derivation 1 2 3 4 01.05 Live poultry, that is to say, fowls, ducks, geese, turkeys and guinea fowls B. Other : L Fowls 0-70 70% chickens II . Ducks 0-70 70% ducks III . Geese 0-70 82% geese IV. Turkeys 0-70  Dead turkeys V. Guinea Fowls 0-70 Dead guinea fowls 02.02 B. Poultry cuts (excluding offals ) : I. BonÃ ¨d or boneless 1-85 70% chickens , 70% ducks , 75% geese, dead turkeys, dead guinea fowls II . Unboned (bone in) : (a) Halves or quarters : 1 . Of fowls 1 65% chickens 2 . Of ducks 1 70% ducks 3 . Of geese 4. Of turkeys 5 . Of guinea fowls 1 1 1 75% geese Dead turkeys Dead guinea fowls (b) "Whole wings , with or without tips 0-70 70% chickens , 70% ducks, 75% geese, dead turkeys , dead guinea fowls (c) Backs, necks, backs with necks attached, rumps and wing tips 0-47 70% chickens , 70% ducks, 75% geese, dead turkeys, dead guinea fowls (d) Breasts and cuts of breasts of turkeys 1-85 Dead turkeys (e) Drumsticks and cuts of drumsticks of turkeys 0-70 Dead turkeys (f) Other 1-85 70% chickens, 70% ducks , 75% geese, dead turkeys, dead guinea fowls C. Edible poultry offal 0-44 70% chickens, 70% ducks, 75% geese, dead turkeys, dead guinea fowls Official Journal of the European Communities 153 CCT heading No Description of derived products Coefficients Description of productsused for derivation 1 2 3 4 02.03 Poultry liver, fresh chilled, frozen, salted or in brine : A. Foie gras (goose or duck) 8-00 82% geese B. Other 1-15 70% chickens , 70% ducks , 75% geese, dead turkeys , dead guinea fowls ex 02.05 Unrendered poultry fat, fresh, chilled, frozen, saltÃ ¨d, in brine, dried or smoked 1-20 70% chickens, 70% ducks , 75% geese, dead turkeys, dead guinea fowls 15.01 Lard and other rendered pig fat ; rendered poultry fat : B. Rendered poultry fat 1-20 70% chickens, 70% ducks, 75% geese, dead turkeys , dead guinea fowls ex 16.02 Other prepared or preserved meat or meat offal : B. Other I. Game, poultry or rabbit meat or offal : ( a) Poultrymeat or offal : 1 . Containing 80% or more by weight of meat, boned or un ­ boned 2-50 70% chickens, 70% ducks, 75% geese, dead turkeys, dead guinea fowls 2. Other 1-20 70% chickens, 70% ducks, 75% geese, dead turkeys, dead guinea fowls